Citation Nr: 9918282	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, with disc herniation at L5-S1, evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1995,

This appeal to the Board of Veterans' Appeals arises from a 
rating decision in June 1995 by the Department of Veterans 
Affairs (VA) regional office (RO) in Wichita, Kansas.

 In July 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 1999.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
claimant, as a matter of law, a right to compliance with the 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the Remand of July 1997, the Board requested that the 
veteran receive orthopedic and neurological examinations.  An 
orthopedic examination was conducted in April 1998, and a 
neurological examination was conducted in May 1998.  The 
report by the neurological examiner was responsive to the 
Board's instructions, but the report by the orthopedic 
examiner was not.  For that reason, this case will again be 
remanded to the RO, in compliance with the Court's holding in 
Stegall.

This case is REMANDED to the RO for the following:

1.  The RO should arrange for the veteran 
to undergo an examination by a specialist 
in orthopedics who has not previously 
examined him for compensation purposes.  
It is imperative that the examiner review 
a copy of this REMAND and the veteran's 
medical records in his claims file.  The 
examiner should determine the current 
nature and extent of the veteran's low 
back disability.  Specifically, the 
examiner should determine the clinical 
manifestations of the veteran's low back 
disability which are attributable to 
muscle strain/disc herniation and the 
resultant fuctional loss.  All indicated 
diagnostic studies should be performed. 

In accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), the orthopedic 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the orthopedic examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during the flare-ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature of any additional 
disability during a flare-up, that fact 
should be stated.

2.  Upon receipt of the examination 
report, the RO should review it for 
completeness, and, if the questions posed 
to the examiner in this Remand have not 
been answered in full, corrective action 
should be taken immediately.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to comply with Stegall and  
to obtain clarifying medical information.  By this REMAND the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










